Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on August 06, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1, 3-8, 10-15 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 08/06/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3-8, 10-15 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Goodwin et al (U.S. Pub. No. 2007/0174270) teaches retrieving data records from a database arrangement based on a search query, the database arrangement comprising a plurality of data records, wherein each of the plurality of data records is associated with at least one concept, the system comprising - an ontological databank comprising a plurality of concept buckets, wherein a given concept bucket comprises a plurality of concepts that are synonyms of each other, wherein the ontological databank is structured using a structuring arrangement communicably coupled to the ontological databank. Goodwin et al (U.S. Pub. No. 2007/0174270) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest ontological databank is structured using a structuring arrangement communicably coupled to the ontological databank, the structuring arrangement comprising a classification module operable to classify the each of the plurality of concepts in each of the plurality of concept buckets into a specific category or a generic category, a variant module operable to generate lexical variants of a plurality of concepts in the plurality of concept buckets; a normalization module operable to determine validity of the plurality of concepts in each of the plurality of concept buckets, and validity of association of a new concept with one of the plurality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-8, 10-15 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163